       Case 3:20-cv-01101-SI                      Document 1-9                              Filed 07/08/20               Page 1 of 1




                                                  EXHIBIT 9


                               •
                                                               \ /              _
                                                                                    '•i DKt^KAi




                                                                 ru
                                                                 V   *      •
                tm                           /             "T"                                             currsw




                                            /
    ''-(mm
;
      mm
                     V

                         Pw */'•                                                i •
                                      vii              tK             /         I,,v              ,
                                                   fflfc
             'jT-   m          J                     3^
                                                     * "

                         -3                                                                           r
                                                                                                      tr'
             ft                                                                                           EK
                                                                                                                                  ' ^ /•">
                                                                                                                    HBI^B
                                                                                                      .




                                      ,v«
                                                                                                                     /
                                                                                                                    .,



       13                                                                                    . rj
                                                                                                                                    ->;

      m                  •sy
                                                                                                                                  Ws
                                                                                                                           ?-v
    •\ /'i
                                                                                                                                           3s
                               - '/
ss

                                                                     It*.
                                                                                    L*J *

m


                                                                                                                                  -S&v;.
                                            I,;

     j;^                                                                                                                      '




                                                           ?                                                   IT
